UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6875



ANDRE PHILLIPS,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-1236-S)


Submitted:   October 31, 2000          Decided:     November 17, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Phillips, Appellant Pro Se.    Lynne Ann Battaglia, United
States Attorney, Ariana Wright Arnold, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Phillips appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Phillips v. United States Parole Comm’n, No. CA-00-

1236-S (D. Md. June 13, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2